Citation Nr: 1756172	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-19 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and general anxiety disorder.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1972, to include service in the Republic of Vietnam.  He also had additional service of an unknown nature in the Marine Corps Reserve until 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, among other actions, denied the Veteran's claim to establish service connection for PTSD.  The Veteran expressed timely disagreement with the RO's denial of that issue, and the present appeal ensued.   

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of the hearing has been obtained and associated with the file.

After the July 2017 hearing, the Veteran submitted additional evidence in support of his appeal which was accompanied by a waiver for initial consideration by the RO.  This evidence and the waiver are included in the electronic record.  38 C.F.R. § 20.1304 (c) (2017).

Although the Veteran has consistently contended that he is seeking service connection for PTSD, as will be discussed below, the evidence regarding an appropriate psychiatric diagnosis, if any, is tenuous.  Specifically, while two VA examiners have opined that the Veteran does not meet the diagnostic criteria of any acquired psychiatric disability, Vet Center records reflect notations of PTSD and anxiety; however, it is unclear whether the reference to the latter is a separate diagnosis or a symptom of the former.  As such, the Board has recharacterized the issue as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of an issue, the Board must consider the Veteran's description of the issue, symptoms described, and the information submitted or developed in support.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons explained immediately below, the Board finds that the issue on appeal must be remanded for additional development.

The Veteran contends that he has PTSD that was caused either by fear of hostile military action while stationed in the Republic of Vietnam, or by witnessing a bus driver shooting and killing another serviceman while on active duty in North Carolina after returning to the United States.  

The record confirms the Veteran's service in the Republic of Vietnam and his presence at the verified shooting death in North Carolina.  However, while the Veteran has been provided two VA psychiatric examinations and has submitted three private nexus statements supporting his assertions, the evidence of record is inadequate for the Board to adjudicate the appeal under the controlling laws.  

Specifically, VA psychiatric examiners opined in March 2012 and November 2014 that the Veteran's symptoms do not meet the criteria for a PSTD diagnosis under the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM V).  By contrast, a private psychologist has provided three statements showing that, in her medical opinion, the Veteran meets the criteria for a PTSD diagnosis - most recently, in a September 2017 Disability Benefits Questionnaire (DBQ).  However, while this evidence is undoubtedly in favor of the Veteran's appeal, it cannot substantiate the necessary legal requirements for an appeal certified to the Board in February 2015, as these diagnoses were rendered under the criteria of the DSM IV.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (effective Aug. 4, 2014).  

Further, the only medical nexus statement of record is inadequate.  In a statement accompanying the May 2014 DBQ, the private psychologist opined that the Veteran's symptoms, which met the criteria for a PTSD diagnosis under the DSM IV, were caused by his "experience in war."  As noted above, the record contains sufficient evidence to corroborate the asserted stressor events.  However, even if this diagnosis was rendered under the criteria of the DSM V, which it is not, this nexus statement is inadequate to link a PTSD diagnosis to either corroborated stressor event.  First, the Board notes that the witnessed shooting event did not take place as a part of the Veteran's "war experience;" rather, as noted above, it occurred during his active duty after returning to the United States.  Further, to the extent that the Veteran's private psychologist was attempting to opine that the Veteran's fear of hostile military action while on board helicopters in the Republic of Vietnam is sufficient to substantiate a PTSD diagnosis as being consistent with the places, types, and circumstances of the Veteran's service, the Board notes that the revised, controlling regulation provides that such a nexus opinion can only be rendered by a VA psychiatrist or psychologist.  38 C.F.R. § 3.304 (f)(3); 75 Fed. Reg. 39,843 (Jul. 13, 2010).  

In sum, the evidence of record is neither sufficient to deny or grant the Veteran's appeal at this time.  The Board finds it significant that more than two years have passed between the November 2014 VA psychiatric examination, showing that the Veteran did not meet the criteria for a DSM V PTSD diagnosis, and the September 2017 DBQ from the Veteran's private psychologist, which provides a PTSD diagnosis under the DSM IV.  As it appears that the Veteran's psychiatric manifestations may have increased in frequency and severity since the November 2014 VA examination, possibly meeting the necessary criteria of the DSM V, re-examination to clarify the matters of diagnosis and nexus is even more appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain and associate with the file any new medical evidence, from VA or otherwise, that may have come into existence since the time the file was last updated by the AOJ.  

The Board is particularly interested in any and all private treatment records from C.H., PhD. From Professional Counselling Associates, Inc., in Williamson, West Virginia.  The Veteran must be provided with an appropriate release to complete and submit for these records.

2.  Thereafter, the AOJ must schedule the Veteran for an examination by a VA psychiatrist or psychologist who has not previously examined the Veteran to determine the nature and etiology of any current acquired psychiatric disorder under the criteria of the DSM V, to include PTSD and any generalized anxiety disorder.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  Thereafter, the examiner must address the following:  

a.  Identify all acquired psychiatrist disabilities for which the Veteran met the criteria at any time during the pendency of the appeal (since October 2011).  

b.  For each acquired psychiatric disability identified in part (a), provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) the disability is proximately due to or the result of any incident of his active duty, to specifically include his service in the Republic of Vietnam and his presence at, and witnessing of, the shooting death of a serviceman in 1971 in North Carolina. 

c.  If a diagnosis of PTSD is warranted, the examiner should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that PTSD is due to the fear of hostile military or terrorist activity while riding in helicopters while service in the Republic of Vietnam.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, vehicle-imbedded explosive device, incoming artillery, rocket, or mortar fire, grenade, small arms fire, including suspected sniper fire, or attack upon any friendly military aircraft, and the response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

d.  The examiner should also specifically discuss and provide an opinion on the March 2013, May 2014, and September 2017 private opinions from the Veteran's private psychologist and the Vet Center records that show that the Veteran has a diagnosis of PTSD related to his corroborated in-service stressor events. 

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate. 

In rendering the requested opinions, the physician should specifically consider and discuss the Veteran's contentions, lay statements of record, and medical records regarding the conditions and experiences in service and their effect on the Veteran.  The examiner must be informed that the Board accepts as credible the Veteran's assertions with respect to his in-service experiences.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the appeal in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

